Citation Nr: 1607865	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

The issues of entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability were before the Board of Veterans' Appeals (Board) in August 2014 on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2013.  These issues were originally on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Los Angeles RO otherwise has jurisdiction of the claims folder.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for left ankle avulsion fracture of the medial malleolus was established by a November 2014 rating decision effective November 4, 2005.

2.  Service connection for left knee chondromalacia patella was established by a November 2014 rating decision effective November 4, 2005.

3.  Service connection for intertrochanteric left hip fracture with status post ORIF left hip was established by a November 2014 rating decision effective November 4, 2005.

4.  Service connection for spinal stenosis with degenerative disc disease and scoliosis was established by a November 2014 rating decision effective November 4, 2005.


CONCLUSIONS OF LAW

1.  Because service connection was established effective November 4, 2005, there remains no issue in controversy with regard to entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

2.  Because service connection was established effective November 4, 2005, there remains no issue in controversy with regard to entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

3.  Because service connection was established effective November 4, 2005, there remains no issue in controversy with regard to entitlement to service connection for a left hip disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

4.  Because service connection was established effective November 4, 2005, there remains no issue in controversy with regard to entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the RO's grant of service connection for all of the issues on appeal, further discussion of VCAA is not necessary.

Initially, the Board notes that it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

Historically, in June 2013, the Board denied the Veteran's claims for entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability and remanded the issue of entitlement to a compensable rating for residuals of a fracture of the left lower fibula.  

In February 4, 2014, The United States Court of Appeals for Veterans Claims granted a January 2014 Joint Motion for Partial Remand (JMR) with respect to the Board's decision denying service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability.  

In August 2014, the Board denied entitlement to a compensable rating for residuals of a fracture of the left lower fibula and remanded the issues of entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability for additional development consistent with the terms of the January 2014 JMR.

In a November 2014 rating decision, the Appeals Management Center granted service connection for, inter alia, left knee chondromalacia patella, left ankle avulsion fracture of the medial malleolus, spinal stenosis with degenerative disc disease and scoliosis, and intertrochanteric left hip fracture with status post ORIF left hip, all effective November 4, 2005, the date of the Veteran's claim.

As service connection has been established for the issues on appeal, there remains no case or controversy with respect to the current claim.  Thus, the Board does not have jurisdiction to consider these issues and the appeal must be dismissed.

The Board notes that in the Appellant's Post- Remand Brief, the Veteran's representative noted that the issue presented for review was whether the AOJ erred when it denied a compensable evaluation for the service-connected residuals of left lower fibula fracture.  As noted above, however, this issue was adjudicated in the August 2014 Board decision.


ORDER

The appeal as to the issue of entitlement to service connection for a left ankle disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disability is dismissed.

The appeal as to the issue of entitlement to service connection for a lumbar spine disability is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


